Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 2, 7-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2, 7-13 and 15 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
Claims 16-20 are allowed. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over “DiMauro”, US 20050175658 A1, and further in view of “Zhou” et al., US 20030044118 A1.
Regarding claims 1, DiMauro teaches a light guide element (see figs. 35-39; also see figs. 1- 143), comprising:  
 a light guide 415 (see at least figs. 35-40), wherein the light guide comprises a light guide face 405; and a layer element (i.e., layer element comprising at least items optical layers 403, 411), wherein the layer element comprises an optical layer (at least  layer 403 or layer 411 or TiO2 layer 459; see pa. 0239. 0230 and/or 0234 or 0238-0239), wherein the optical layer is in contact with at least part of the light guide face (clearly shown in at least fig 35), wherein the optical layer has a first index of refraction (the optical layer Sio2 with a refractive index; refractive ref. index of 140 ), 
 wherein the light guide comprises a transmissive light guide material for UV radiation (see pa. 0230 and/or 0234), 
	DiMauro further teaches the above optical layer material can be silicon dioxide (see pa. 0082), however, does not explicitly teach that said optical layer has
first index of refraction less than a refractive index of seawater at a wavelength of the UV radiation.  Zhou teaches an optical light guide/waveguide that is coated with an optical layer that includes UV transmissive material coating such as sol-gel coating, sol-gel silica coting and sol-gel dielectric SiO2 and TiO2 (see at least  figs. 15-40 and pa. 0196, 0216, 0235, 0216, 0349; wherein, similar to that of the applicant, such materials have inherently a first index of refraction less than a refractive index of seawater (i.e., n: 1.2-1.3: US 4045668 A) at a wavelength of the UV radiation) as, similar to that the applicant are known to have a refractive index of about (i.e., such materials are known to have such numerical refractive index, i.e., US 20180086028 A1, US 20180074251 A1,  
US 20140140071 A1; noting that the refractive index of seawater is about n: 1.34 to 1.38: i.e., US 4045668 A)). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the silicon dioxide of layer of DiMauro using a well-known material of sol-gel silica coating taught by Zhou, as such modification is in the same filed of endower that would provide rather good coupling  efficiency (pa. 0406) with the light guide element that is transparent to UV light that can be used in electronic and photonic industries (see pa. 0045).   

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
With regard to claim 3, DiMauro further teaches wherein the optical layer is a porous optical layer (shown in fig. 37 and pa. 0232). However, is silent on wherein the first index of refraction is equal to or smaller than 1.30 at 280 nm, wherein the optical layer is a porous optical layer having a porosity in the range of 5-70%. See the analogous motivation similar to that of claim 1, above, plus the one of ordinary skill in the art could easily modify the percentage of the porous to obtain desire/optimum optical output.  
         With regard to claim 4, Zhou further teaches wherein the optical layer material comprises a sol-gel material (see pa. 0196, 0216, 0235, 0216, 0349). 
Claim 5 (Currently Amended) The light guide element according to claim 1, wherein the layer element comprises a layer stack, wherein the layer stack comprises the optical layer, wherein the layer stack comprises a second layer in contact with at least part of the optical layer, wherein the second layer comprises a UV radiation transmissive optical layer material (see at least 403 and 411 layers and see pa. 0230 and/or 0234).  
Claim 6 (Currently Amended) The light guide element according to claim 1, further comprising a second light guide face, wherein a distance between the first light guide face and the second light guide face defines a thickness of the light guide, wherein the light guide element further comprises a third layer, wherein the third layer is in contact with at least part of the second light guide face (clearly shown in at least fig  35 or 36 with the second face is the top surface of 413 and the second optical layer is 411, pa. 0230 and/or 0234).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
The following references teach the above cited known refractive index(es) including sol near1 gel 
  US 20180086028 A1
US 20180074251 A1
US 20140140071 A1

Response to Argument
 Applicant’s argument filed on 4/21/22 have been fully considered but regarding claim 1, are not persuasive.     

Applicant alleges that the “the office action fairy admits that DiMauro does not disclose a layer element, wherein the layer element comprises an optical layer, wherein the optical layer has a first index of refraction that is less than a refractive index of seawater at a wavelength of the UV radiation”…“Office Action states that Zhou teaches an optical waveguide that is coated with an optical layer that a sol-gel coating, a sol-gel silica coating and sol-gel dielectric SiO2 and TiO2”.  The Office Action also states that "the refractive index of sol-gel is about 1.1 and the sol-gel silica is about 1.15 that is smaller than a refractive index of seawater at a wavelength of the UV radiation which is about 1.36.".   “pplicants respectfully submit that no combination of DiMauro and Zhou could produce the light guide element of claim 1. … Applicants also traverse the proposed modification of DiMauro as lacking any reasons with rational underpinnings. Applicants respectfully submit that DiMauro and Zhou are from totally unrelated and non-analogous arts, and that one looking to make any modifications to DiMauro's implants would not be looking to optical mode transformer fabrication references, such as Zhou. 
             With respect to the applicant’s argument “the office action fairy admits that DiMauro does not disclose a layer element, wherein the layer element comprises an optical layer, wherein the optical layer has a first index of refraction that is less than a refractive index of seawater at a wavelength of the UV radiation” the examiner responds that the applicant mischaracterizes the examiner statements as the examiner never stated such quotation in the previous office action and the optical layer was already stated to be taught by DiMauro!
           With respect to remaining arguments,  the examiner reasons that DiMauro further teaches the above optical layer material can be silicon dioxide (see pa. 0082), however, does not explicitly teach that said optical layer has
first index of refraction less than a refractive index of seawater at a wavelength of the UV radiation.  Zhou teaches an optical light guide/waveguide that is coated with an optical layer that includes UV transmissive material coating such as sol-gel coating, sol-gel silica coting and sol-gel dielectric SiO2 and TiO2 (see at least  figs. 15-40 and pa. 0196, 0216, 0235, 0216, 0349; wherein, similar to that of the applicant, such materials have inherently a first index of refraction less than a refractive index of seawater (i.e., n: 1.2-1.3: US 4045668 A) at a wavelength of the UV radiation) as, similar to that the applicant are known to have a refractive index of about (i.e., such materials are known to have such numerical refractive index, i.e., US 20180086028 A1, US 20180074251 A1,  
US 20140140071 A1; noting that the refractive index of seawater is about n: 1.34 to 1.38: i.e., US 4045668 A)). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the silicon dioxide of layer of DiMauro using a well-known material of sol-gel silica coating taught by Zhou, as such modification is in the same filed of endower that would provide rather good coupling  efficiency (pa. 0406) with the light guide element that is transparent to UV light that can be used in electronic and photonic industries (see pa. 0045).   

Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883